IN THE
                          TENTH COURT OF APPEALS

                                  No. 10-12-00146-CR
                                  No. 10-12-00147-CR
                                  No. 10-12-00148-CR
                                  No. 10-12-00149-CR

STEVEN RUBY WILLIAMSON,
                                                              Appellant
v.

THE STATE OF TEXAS,
                                                              Appellee



                          From the 54th District Court
                           McLennan County, Texas
                  Trial Court Nos. 2006-1728-C2, 2006-1729-C2,
                         2006-1730-C2 and 2006-1733-C2


                           MEMORANDUM OPINION


       In 2007, Appellant was convicted in these four cases. He is now seeking to obtain

court records from the district clerk in these cases. Upon his request to the district court

to instruct the district clerk to provide him with the records, the district court entered an

order denying the request for court records in each case. Appellant filed a notice of

appeal of the order.
               This court has jurisdiction over criminal appeals only when
       expressly granted by law. Everett v. State, 91 S.W.3d 386, 386 (Tex. App.—
       Waco 2002, no pet.). No statute vests this court with jurisdiction over an
       appeal from an order denying a request for a free copy of the trial record
       when such a request is not presented in conjunction with a timely filed
       direct appeal. Id.; see Self v. State, 122 S.W.3d 294, 294-95 (Tex. App.—
       Eastland 2003, no pet.). Furthermore, an intermediate court of appeals has
       no jurisdiction over post-conviction writs of habeas corpus in felony cases.
       Self, 122 S.W.3d at 295 (citing TEX. CODE CRIM. PROC. ANN. art. 11.07).

Clegg v. State, 214 S.W.3d 671 (Tex. App.—Waco 2007, no pet.).

       We notified Appellant that unless he showed grounds for continuing his appeals,

we might dismiss them for want of jurisdiction. Appellant has not filed a response.

Accordingly, we dismiss these appeals for want of jurisdiction.



                                                REX D. DAVIS
                                                Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeals dismissed
Opinion delivered and filed June 13, 2012
Do not publish
[CR25]




Williamson v. State                                                                   Page 2